Title: To James Madison from John Drayton, 3 September 1821
From: Drayton, John
To: Madison, James


                
                    Sir
                    South Carolina Charleston September 3d: 1821.
                
                I have the honor to present you, Memoirs of the American Revolution, lately written and published by me here: hoping they may bring to your notice, some events, which have not been publickly known of a Revolution, in which you bore so honorable a part.
                Hoping that you may live many years, to enjoy the honors you have received, and the good wishes of your fellow Citizens, I am Sir With gratefull respect and consideration Yr: most ob Sert.
                
                    John Drayton
                
            